

113 S1616 IS: Family Fairness and Opportunity Tax Reform Act
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1616IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Lee introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for
		  simplification, to reduce the number of tax brackets, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the Family Fairness and Opportunity
			 Tax Reform Act.2.Consolidation of
			 tax brackets and modifications to tax rates(a)In
			 generalSection 1 of the Internal Revenue Code of 1986 is amended
			 by striking subsections (a) through (d) and inserting the following:(a)In
				generalThere is hereby imposed on the taxable income of every
				individual a tax determined in accordance with the following table:If taxable income is:The tax is:Not over the first bracket dollar limit15% of taxable income.Over the first bracket dollar limitAn amount equal to 15% of the first
						bracket dollar limit, plus 35% of the excess over such first bracket dollar
						limit.(b)First bracket
				dollar limitFor purposes of this section, the first bracket
				dollar limit is—(1)in the case
				of—(A)a married
				individual (as defined in section 7703) who makes a single return jointly with
				the individual's spouse under section 6013, or(B)a surviving
				spouse (as defined in section 2(a)),200
				percent of the amount determined under paragraph (2), and(2)in the case of
				any other individual, $87,850.(c)Inflation
				adjustment for rates applicable to individuals(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, the dollar amount in subsection (b)(2) shall be increased by
				an amount equal to—(A)such dollar
				amount, multiplied by(B)the
				cost-of-living adjustment determined under subsection (f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $50, such
				amount shall be rounded to the next lowest multiple of
				$50..(b)Treatment of capital gains rate(1)Zero percent rateClause (i) of section 1(h)(1)(B) of the Internal
			 Revenue Code of 1986 is amended to read as follows:(i)$36,250 (200
				percent of such amount in the case of a joint return or a surviving spouse (as
				defined in section 2(a))),
				over.(2)20 percent rateSubclause (I) of section 1(h)(1)(C)(ii) of such Code is amended to read as follows:(I)$400,000 ($450,000 in the case of a joint return or a surviving spouse (as
				defined in section 2(a))), over.(3)Inflation
			 adjustmentSubsection (h) of section 1 of such Code is amended by
			 adding at the end the following new paragraph:(12)Inflation
				adjustment(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, each of the  dollar amounts in subparagraphs (B)(i) and (C)(ii)(I) of paragraph (1) shall be increased by an
				amount equal to—(i)such dollar
				amount, multiplied by(ii)the
				cost-of-living adjustment determined under subsection (f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.(B)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $50, such
				amount shall be rounded to the next lowest multiple of
				$50..(c)Conforming
			 amendments(1)Subsection (f) of
			 section 1 of such Code is amended—(A)by striking the
			 heading and inserting Inflation adjustments for estates and
			 trusts,(B)in paragraph (1),
			 by striking subsections (a), (b), (c), (d), and (e) and
			 inserting subsection (e),(C)in paragraph
			 (2)—(i)by
			 striking subsection (a), (b), (c), (d), and (e), as the case may
			 be, and inserting subsection (e), and(ii)by
			 striking except as provided in paragraph (8),, and(D)by striking
			 paragraphs (6), (7), and (8) and inserting the following:(6)RoundingIf
				any increase determined under paragraph (2)(A) is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of
				$50..(2)Section 1 of such
			 Code is amended by striking subsection (i).(3)Section 2 of such
			 Code is amended by striking subsection (b).(4)Paragraph (2) of
			 section 25B(b) of the Internal Revenue Code of 1986 is amended to read as
			 follows:(2)Other
				returnsIn the case of any taxpayer not described in paragraph
				(1), the applicable percentage shall be determined under paragraph (1) except
				that such paragraph shall be applied by substituting for each dollar amount
				therein (as adjusted under paragraph (3)) a dollar amount equal to 50 percent
				of such dollar
				amount..(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.3.Repeal of
			 alternative minimum tax(a)In
			 generalSubsection (a) of section 55 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new flush
			 sentence:No tax
				shall be imposed by this section for any taxable year beginning after December
				31, 2013, and the tentative minimum tax of any taxpayer for any such taxable
				year shall be zero for purposes of this
				title..(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.4.Additional child tax
			 credit(a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Additional refundable credit(1)In generalIn addition to the amount allowed under subsection (a), there shall be allowed as a credit against tax imposed by this chapter for the taxable year with respect to each qualifying child of the taxpayer an amount equal to $2,500.(2)Inflation
				adjustment(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, the dollar amount in paragraph (1) shall be the greater of
				the amount in effect under such paragraph for the preceding taxable year or
				the amount determined under subparagraph (B).(B)Adjustment(i)In
				generalNot later than November 1 of 2013, and each subsequent
				calendar year, the Secretary shall make and publish the determination under
				this subparagraph for the succeeding calendar year.(ii)Amount
				determinedThe amount determined under this subparagraph for any
				calendar year is an amount equal to—(I)$2,500,
				multiplied by(II)the ratio
				of the national
				average wage index (as defined in section 209(k)(1) of the Social Security Act)
				for the calendar year before the calendar year in which the determination under
				this subparagraph is made to the national
				average wage index (as so defined) for 2012.(iii)RoundingIf
				any increase determined under clause (i) is not a multiple of $50, such
				amount shall be rounded to the next lowest multiple of
				$50.(3)Portion of additional credit refundable(A)In generalThe aggregate credits allowed to a taxpayer under subpart C shall be increased by the lesser of—(i)the credit which would be allowed under this section without regard to this subsection and the limitation under section 26(a), or(ii)the amount by which the aggregate amount of credits allowed by this subpart (determined without regard to this subsection) would increase if the limitation imposed by section 26(a) were increased by the excess (if any) of—(I)the taxpayer's social security taxes for the taxable year, over(II)the credit allowed under section 32 for the taxable year.The amount of the credit allowed under this paragraph shall not be treated as a credit allowed under this subpart and shall reduce the amount of credit otherwise allowable under paragraph (1) without regard to section 26(a).(B)Social security taxesFor purposes of subparagraph (A), the term social security taxes has the meaning given such term under subsection (d)(2), except that—(i)such term shall include the amount of
				taxes imposed by section 3111 and 3221(a) on amounts paid with respect to such
				taxpayer during the calendar year in which the taxable year
				begins, and(ii)in applying clauses (ii) and (iii) of subparagraph (A) thereof, 100 percent shall be substituted for 50 percent each place it appears.(C)Coordination with subsection (a)For purposes of this title, the amount of any refundable credit allowed by reason of subsection (d) shall be taken into account before the application of this paragraph..(b)Conforming amendments(1)Subsection (a) of
			 section 24 of the Internal Revenue Code of 1986 is amended by striking
			 for which the taxpayer is allowed a deduction under section 151.(2)Subparagraph (A) of section 24(d)(1) of such Code is amended by striking section and inserting subsection (a).(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.5.Personal
			 credit(a)In
			 general(1)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:25E.Personal
				credit(a)Allowance of
				creditIn the case of an individual, there shall be allowed a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to—(1)in the case of an
				individual who does not file a joint return, $2,000, and(2)in the case of an
				individual who files a joint return or a surviving spouse (as defined in
				section 2(a)), 200 percent of the amount in effect under paragraph (1).(b)LimitationNo
				credit shall be allowed under subsection (a) to any individual who is a
				qualifying child (as defined in section 24(c)) with respect to whom a credit is
				allowed under section 24 to another taxpayer for any taxable year beginning in
				the same calendar year as such taxable year.(c)Inflation
				adjustment(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2013, the dollar amount under subsection (a)(1) shall be increased
				by an amount equal to—(A)such dollar
				amount, multiplied by(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $50, such
				amount shall be rounded to the next lowest multiple of
				$50..(2)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:Sec. 25E. Personal
				credit..(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.6.Repeal of
			 standard deduction, certain personal exemptions, and itemized deductions other
			 than the mortgage interest deduction and charitable contribution
			 deduction(a)Repeal of
			 standard deduction and itemized deductions(1)In
			 generalSection 63 of the
			 Internal Revenue Code of 1986 is amended by striking subsections (b) through
			 (g) and inserting the following:(b)Itemized
				deductions not allowed for individuals(1)In
				generalIn the case of an individual, no deduction shall be
				allowed for any itemized deduction.(2)Itemized
				deductionsFor purposes of this subtitle, the term itemized
				deductions means the deductions allowable under this chapter other
				than—(A)the deduction for
				qualified residence interest (as defined in section 163(h)(3)),(B)the deduction
				allowed under section 170, and(C)any other
				deductions allowable in arriving at adjusted gross
				income..(2)Conforming
			 amendmentSubsection (a) of section 63 is amended by striking
			 (other than the standard deduction).(b)Repeal of
			 personal exemptions for taxpayer and spouseSection 151 of such
			 Code is amended by striking subsection (b).(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.7.Modifications to
			 mortgage interest deduction(a)In
			 generalClause (ii) of section 163(h)(3)(B) of the Internal
			 Revenue Code of 1986 is amended—(1)by striking
			 $1,000,000 ($500,000 in the case of a married individual filing a
			 separate return and inserting $300,000, and(2)by striking
			 $1,000,000 in the heading and inserting
			 $300,000.(b)Effective
			 dateThe amendments made by this section shall apply to
			 indebtedness incurred in taxable years beginning after December 31,
			 2013.8.Repeal of
			 additional health taxes(a)Repeal of
			 additional hospital insurance tax on high-Income taxpayers(1)FICA(A)In
			 generalSection 3101(b) of the Internal Revenue Code of 1986 is
			 amended to read as follows:(b)Hospital
				insuranceIn addition to the tax imposed by the preceding
				subsection, there is hereby imposed on the income of every individual a tax
				equal to 1.45 percent of the wages (as defined in section 3121(a)) received by
				him with respect to employment (as defined in section
				3121(b))..(B)Conforming
			 amendments(i)Section 3102 of
			 such Code is amended by striking subsection (f).(ii)Section 6654 of
			 the Internal Revenue Code of 1986 is amended by striking subsection (m) and by
			 redesignating subsections (n) as subsection (m).(2)SECA(A)In
			 generalSection 1401(b) of the Internal Revenue Code of 1986 is
			 amended to read as follows:(b)Hospital
				insuranceIn addition to the tax imposed by the preceding
				subsection, there is hereby imposed for each taxable year, on the
				self-employment income of every individual, a tax equal to 2.90 percent of the
				amount of the self-employment income for such taxable
				year..(B)Conforming
			 amendments(i)Section 164(f) of
			 such Code is amended by striking (other than the taxes imposed by
			 section 1402(b)(2)).(ii)Section
			 1402(a)(12)(B) of such Code is amended by striking (determined without
			 regard to the rate imposed under paragraph (2) of section
			 1401(b)).(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration received, and taxable years beginning after, December
			 31, 2013.(b)Repeal of
			 unearned income medicare contribution(1)In
			 generalSubtitle A of the Internal Revenue Code of 1986 is
			 amended by striking chapter 2A.(2)Conforming
			 amendments(A)Section 6654 of
			 the Internal Revenue Code of 1986 is amended—(i)in
			 subsection (a), by striking the tax under chapter 2, and the tax under
			 chapter 2A and inserting and the tax imposed under chapter
			 2, and(ii)in
			 subsection (f)—(I)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3), and(II)by striking
			 plus at the end of paragraph (2) and inserting
			 minus.(B)The table of
			 chapters for subchapter A of chapter 1 of such Code is amended by striking the
			 item relating to chapter 2A.(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2013.9.Technical and
			 conforming amendmentsThe
			 Secretary of the Treasury or the Secretary’s delegate shall, not later than 90
			 days after the date of the enactment of this Act, submit to the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate a draft of any technical and conforming changes in the Internal
			 Revenue Code of 1986 which are necessary to reflect throughout such Code the
			 purposes of the provisions of, and amendments made by, this Act.